46 F.3d 1140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven L EDWARDS, Plaintiff-Appellant,v.Ivalee HENRY, et al., Defendants-Appellees.
No. 94-15943.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Steven L. Edwards appeals pro se the district court's denial of his motion for a preliminary injunction in his 42 U.S.C. Sec. 1983 action, seeking to require prison officials at Mule Creek State Prison to provide him with access to an adequate law library or legal assistance, to stop punishing him and retaliating against him for exercising his right to access to the courts, and to stop interfering with his legal mail.  Subsequent to Edwards' filing of his action with the district court, he was transferred to another state prison.  The district court did not err in finding that Edwards' motion for preliminary injunctive relief, challenging the conditions of his confinement, was rendered moot by his transfer to another prison.  See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3